     Case 2:17-cv-00137-JAM-DB Document 24-2 Filed 04/24/19 Page 1 of 3



1    CLAUDIA M. QUINTANA
2
     City Attorney, SBN 178613
     BY: TIMOTHY R. SMYTH
3    Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, P.O. Box 3068
5    Vallejo, CA 94590
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
7

8    Attorneys for Defendants, CITY OF VALLEJO,
     ROBERT HERNDON, JAMES MELVILLE, JOSEPH COELHO
9

10
                                     UNITED STATES DISTRICT COURT
11
                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
12
     JASON ANDERSON,                                          Case No: 2:17-cv-00137-JAM-DB
13

14                     Plaintiff,
                                                              [PROPOSED] PROTECTIVE ORDER
15           vs.
16
     CITY OF VALLEJO, a municipal
17   corporation; ROBERT HERNDON,
     individually and in his capacity as a Police
18   Corporal for the Vallejo Police Department,
     individually and in his capacity as a Police
19
     Corporal for the Vallejo Police Department;
20   JAMES MELVILLE, individually and in his
     capacity as a Officer for the Vallejo Police
21   Department; JOSEPH COELHO, individually
22
     and in his capacity as a Officer for the Vallejo
     Police Department; and DOES 1-50,
23   inclusive, individually, jointly and severally,
24               Defendants.
25   ______________________________________|

26           Upon reviewing the Defendant’s Ex Parte Application for Protective Order, the

27   Memorandum of Points and Authorities in support, and the Declaration of Timothy R. Smyth

28
     Case No. 2:17-cv-00137-JAM-DB                                [PROPOSED] PROTECTIVE ORDER
                                                        -1-
     Case 2:17-cv-00137-JAM-DB Document 24-2 Filed 04/24/19 Page 2 of 3



1    filed by Defendants CITY OF VALLEJO, ROBERT HERNDON, JAMES MELVILLE, and
2    JOSEPH COELHO (“CITY” or “Defendants”) and good cause appearing therefore:
3            IT IS HEREBY ORDERED that in order to protect the confidentiality of the records
4    described below, any of said records disclosed are subject to a protective order and designated as
5    “Confidential Material” as follows:
6            1.      The Defendants’ Expert Witness Disclosure Statements and report(s) attached as
7                    exhibits thereto disclosed pursuant to the scheduling order of June 19, 2017.
8            2.      The aforementioned records are designated as confidential until 4:30 p.m. on May
9    10, 2019 - the date for expert disclosures as stated in this Court’s modified scheduling order of
10   April 24, 2019. Confidential material may not be disclosed except as set forth further herein.
11           3.      Confidential Material may be disclosed only to the following persons:
12                           a.      Counsel for any party to this action.
13                           b.      Paralegal, stenographic, clerical and secretarial personnel regularly
14                                   employed by counsel referred to in 3(a);
15                           c.      These materials are expressly intended to be withheld from
16                                   disclosure to experts or any third party consultants of any person or
17                                   party to and until 4:30 p.m. on the new date of expert disclosure,
18                                   May 10, 2019
19           4.      Each person to whom disclosure is made must consent to be subject to the
20   jurisdiction of the United States District Court, Eastern District of California, with respect to any
21   proceeding relating to the enforcement of this order. Nothing in this paragraph 4 is intended to
22   prevent officials or employees of the City of Vallejo or other authorized government officials or
23   any other persons from having access to the documents if they would have had access in the
24   normal course of their job duties or rights as a citizen.
25           5.      In the case of any inadvertent or premature disclosure of confidential materials to
26   persons not authorized to receive them by this order, counsel shall seek the return and/or
27

28
     Case No. 2:17-cv-00137-JAM-DB                               [PROPOSED] PROTECTIVE ORDER
                                                       -2-
     Case 2:17-cv-00137-JAM-DB Document 24-2 Filed 04/24/19 Page 3 of 3



1    destruction of such materials within 24 hours of the unauthorized disclosure or entry of this
2    order, whichever is later.
3            6.      The foregoing is without prejudice to the right of any party (a) to apply to the
4    Court for a further protective order relating to any Confidential Material or relating to discovery
5    in this litigation; (b) to apply to the Court for an order removing the Confidential Material
6    designation from any document; and (c) to apply to the Court for an order compelling production
7    of documents or modification of this order or for any order permitting disclosure of Confidential
8    Materials beyond the terms of this order.
9            7.      Upon receipt of this Protective Order and disclosure of the Confidential Material,
10   it will be presumed that plaintiff knows the contents of this Protective Order, understands the
11   provisions of this Protective Order and consent to be subject to the jurisdiction of the United
12   States District Court, Eastern District, with respect to any proceeding relating to the enforcement
13   of this Protective Order.
14           8.      This Protective Order is intended to act as a supplement to prior protective orders
15   and is in no way to be construed as overriding or removing the protections afforded other records
16   or information produced under a prior protective order entered in this litigation.
17           9.      Violation of the terms of this Protective Order may subject a party to any and all
18   permissible sanctions.
19

20

21   IT IS SO ORDERED.
22

23   Dated: ____________                           _________________________________
                                                   UNITED STATES DISTRICT JUDGE
24

25

26

27

28
     Case No. 2:17-cv-00137-JAM-DB                              [PROPOSED] PROTECTIVE ORDER
                                                     -3-
